Citation Nr: 1241307	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  12-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for skin disability claimed as chloracne..


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2008, a statement of the case was issued in August 2012, and a substantive appeal was received in September 2012.

Service connection has already been established for recurrent seborrhea.  The present appeal involves a claim for a separate skin disability.

The issue of entitlement to service connection for an acneform skin disease claimed as chloracne, on its merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for chloracne in December 1996 and notified the Veteran of its decision at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the determination.

2.  Since the final December 1996 decision, certain evidence relating to unestablished facts necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received to reopen the claim for service connection for acneform skin disease claimed as chloracne. 



CONCLUSIONS OF LAW

1.  The December 1996 RO decision denying service connection for chloracne is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The criteria to reopen the claim for service connection for skin disability claimed as chloracne based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for service connection for acneform skin disease claimed as chloracne and remands it to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to the issue at this time.  

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (West 2002); See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), chloracne must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service personnel records show that the Veteran served in Vietnam during the Vietnam Era.  The RO denied service connection for chloracne in December 1996, and the Veteran was notified of this decision and of his appellate rights by a letter dated that month.  He did not appeal.  Additional evidence was received within one year of notification of the determination, but the RO issued a rating decision in November 1997 indicating that the new evidence did not warrant a change in the prior denial.  Thus, the December 1996 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's denial of the claim was on the basis that there was no current medical evidence showing a diagnosis of chloracne to a degree of 10 percent within one year of the applicable presumptive period after presumed Agent Orange exposure.  In fact, no medical evidence had been submitted showing a diagnosis of chloracne or any acneform skin disease.

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the last final denial of service connection for chloracne in December 1996 is sufficient to reopen the claim.  December 2005 to April 2007 VA medical records show that the Veteran had comedonal and/or erythematous papules on his face, and that the differential diagnosis included chloracne.  In April 2007, a VA dermatologist stated that the Veteran's cutaneous findings were consistent with those seen with Agent Orange exposure, namely chloracne with its associated comedonal papules, oiliness, and desquamation.  This evidence is to the effect that the Veteran currently has an acneform skin disorder and that it may be related to service.  

The Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claim and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claim for service connection for acneform skin disease claimed as chloracne.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to this claim on remand below.


ORDER

New and material evidence has been received to reopen the claim of service connection skin disability claimed as chloracne.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 


REMAND

The Veteran seeks service connection for skin disability claimed as chloracne.  The evidence shows that he currently has an acneform skin disease which is consistent with chloracne.  He feels that it is related to Agent Orange exposure in service.  He noted in September 2012 that he left Vietnam in January 1968 and had skin lesions removed in service in February 1968 and September 1969, after presumed Agent Orange exposure.  He seems to feel that these were the same acneform skin problems that he has now, or that his current acneform skin problems are somehow related to them.  

The Board notes that the presumptive service connection provisions of 38 C.F.R. §§ 3.307, 3.309 are not the only way that the Veteran could establish service connection for chloracne.  The United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In other words, direct service connection is an alternative option.

Service treatment records show skin treatment on a number of occasions in service, including for a right cheek keloid lesion which was excised in March 1968, for papular lesions noted over the Veteran's forehead and malar areas in June 1983, for a punctate papular rash noted on his face in July 1984, and the Veteran now has an acneform disorder and there are indications that it may be related to service.  In light of 38 C.F.R. § 3.159 (2012) and McLendon v. Nicholson, 20 Vet. App. 79 (2006), a medical opinion is needed on the matter of whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's current acneform skin disease is related to service skin manifestations or to the presumed Agent Orange exposure which the Veteran had in service in Vietnam.  Moreover, since the Veteran is service-connected for seborrhea, VCAA secondary service connection notice should be provided and a medical opinion should be obtained on the matter of whether it is at least as likely as not (a probability of at least 50 percent) that his current acneform skin disease was (a) caused, or (b) aggravated by his service-connected recurrent seborrhea disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995) (provides for secondary service connection for disability to the extent that it is chronically made worse/aggravated by a service-connected disability).  

Beforehand, however, any additional relevant medical records of treatment the Veteran has received for acneform skin disease should be obtained, including the February and August 2005 VA medical records mentioned in a December 2005 VA medical record.  As well, attempts should be made to obtain any additional service treatment records, because in September 2012, the Veteran referred to a September 15, 1969 service treatment record for removal of a skin lesion which does not appear, based on repetitive review, to be contained in his claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA secondary service connection notice for his acneform skin disease claim.

2.  Make arrangements to obtain any additional medical records relevant to the Veteran's claim for service connection for acneform skin disease, including the February and August 2005 VA medical records mentioned in the December 2005 VA medical record.  Any additional service treatment records should be obtained, including from the Veteran if he has them.  This should include a September 15, 1969 service treatment record for removal of a skin lesion at Ft. Gordon, Georgia.  

3.  After record development is completed, the Veteran should be scheduled for a VA dermatology examination with regard to his claim for service connection for acneform disorder claimed as chloracne.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All current skin disorders should be clearly reported. 

As to each skin disorder (other than seborrhea) found to be present, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that such skin disorder is related to any of the multiple service skin manifestations noted in his service treatment records, including the right cheek keloid lesion excised in March 1968, any skin lesion which was removed in September 1969, the papular lesions over his forehead and malar areas noted in June 1983, and the punctate papular rash noted on his face in July 1984?  

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that such skin disorder  is related to presumed in-service Agent Orange exposure during his Vietnam service?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that such skin disorder has been caused by the service-connected recurrent seborrhea?

     d)  Is it at least as likely as not (a 50% or higher degree of probability) that such skin disorder has been aggravated by the service-connected recurrent seborrhea?

The examiner should furnish reasons for the opinions. 

4.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the claim for service connection for skin disability claimed as chloracne.  Its analysis should include the matter of secondary service connection for separate skin disability as secondary to the Veteran's service-connected recurrent seborrhea disability.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


